Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 1 of 13

oo =

 

 

 

 

 

 

 

 

"Uv
A)
U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK] C)
oP)
D George Sweigert, Plaintiff CIVIL CASE #: 1:18-CV-08653-VEC | FF} | ;
v. | JUDGE VALERIE E. CAPRONI O
“Ti
Jason Goodman, Defendant . MAGISTRATE STEWART D. AARO NS

 

 

 

PLAINTIFE’S LETTER MOTION FOR LEAVE OF COURT TO ADD COUNTS OF
MAIL AND WIRE FRAUD TO ECF DOC. Nos 132 & 133

MAY IT PLEASE THE COURT:

 

1. The unfortunate continuous and open-ended tortious conduct of putative defendant
Marcus Conte has created a new complexity for this litigation which requires an appropriate
SUPPLEMNETAL AMENDED COMPLAINT to address the latest round of childish antics and
publicity stunts. !
2. On two separate occasions Conte has sent electronic mail messages from his e-mail
account (shorthappylife@gmail.com) to the Presiding Judge, Valerie Caproni (9/12/2019 and
12/3/2019). In the second e-mail message, a copy was sent (via cc:) to the Magistrate Judge
Aaron D. Stewart. These e-mail messages were followed up with U.S. Mail delivery of the
attached PDF document letters. Both message transfers served as the basis for video podcast
entertainment for Conte’s social media footprint (publicity stunts).

3. In his third publicity stunt involving extra-judicial communications, Conte released
podcast content January 2, 2020 entitled, “HANGING Out with Defango and Death-blow
LETTER for Dopey Dave [links down below]”[video one] to entertain his audience with his
latest series of publicity stunt communications to the Court. (see EXHIBIT ONE). In video

one, Conte promotes a video where he discusses the latest legal gambit in video content

published by Manuel Chavez, II (Carson City, Nevada) entitled, “Live Escape from #Larpkov
|

1/1/20 - Danger Zone” [video two] (see EXHIBIT TWO).

4. The Court will recall that the Defendant Jason Goodman called Manuel Chavez, III to

  
 

CIVIL CASE #: 1:18-CV-08653-VEC
J | Ll

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 2 of 13

DEFANGO, had recorded conversation on a social media livestream in which Goodman was
unaware of recording and real-time broadcast).
5. In video content released by “DEFANGO” (Chavez) on January 8, 2020 entitled “Marcus
Conte V Defango “Letter Therapy and IRAN warfront” interview #SDNYORG - [llusiveman”
[video three] (see EXHIBIT THREE), both Chavez and Conte rehash and review the extra-
judicial communication that was discussed in video one and two (see EXHIBIT FOUR) — see
”Request to file Motion to Intervene per F.R.C.P; Rule 24” (EXH. 4). The “Letter to Intervene”
(EXH. 4) has been widely disseminated via these podcast videos and the advertisement of a
Google Docs Internet address so that the general public can obtain the undocketed letter.

6. Both Conte/Chavez have previously released video content demonstrating their
knowledge that ECF Doc. Nos 132 and 133 had already been docketed, seeking to add Conte as
a co-defendant, making the EXH. 4 “Letter to Intervene” superfluous, unfounded and
unnecessary. |
7. All three (3) of these extra-judicial communications from Conte to the Court are

improper, unauthorized and submitted for a purpose other than stated. There appears to be no

 

logical outcome or legal relief that could be obtained by Conte with these extra-judicial
communications — other than to deny the Plaintiff the “honest services” of this Court. These
extra-judicial communications seek to deny the Plaintiff of the “honest services” of the judicial
officers assigned to this case. These unauthorized communications create a cloud of potential
awkward conflicts of interest for these judicial officers (e.g. improper exposure to unvetted
“evidence”). |

8. These three artifacts are nothing more than instances of mail and wire fraud as defined in
US. v. Eisen, 974 F.2d 246 (2d Cir. 1992), “[l]itigants depend on the integrity of the conduct of
participants in civil proceedings though disputing|the validity of their opponents’ claims to
impose or resist civil liability.” See also, Mayfield v. Asta Funding, Inc., 14-CV-2591 (S.D.N.Y.
Mar. 30, 2015), |

9. Therefore, the Plaintiff seeks LEAVE OF THE COURT to create an appropriate
SUPPLEMENTAL AMENDED COMPLAINT to sufficiently pled ADDITIONAL
allegations of wire and mail fraud pursuant to civil racketeering (RICO) violations (Sedima,

S.P.R.L. v. Imrex Co., Inc. 473 U.S. 479, 496 (1985)). Conte has committed at least two acts of
racketeering activity to establish a “pattern”. 18 U.S.C. § 1961(5). The Plaintiff should be

CIVIL CASE #: 1:18-CV-08653-VEC 2

 
Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 3 of 13

allowed to amend and/or supplement the draft complaint against Conte (see ECF Doc. No.s 132
and 133) to include these mail and wire fraud (civil RICO) allegations.

10. | The Second Circuit and courts in this district have allowed RICO claims to proceed

where the alleged predicate acts involved litigation activities. United States v. Eisen, 974 F.2d
246, 253-54 (2d Cir. 1992) and Sykes v. Mel Harris & Associates, LLC, 757 F.Supp. 2d 413, 425
(S.D.N.Y.). Recently the Second Circuit acknowledged that the very predicate acts alleged here
— filing false affidavits with the Court (see “the Plaintiff and his business partner Thomas
Schoenberger” [EXH. 4])}—were “false or fraudulent ... representations” providing
“independent bases for liability” under RICO. Sykes v. Mel S. Harris & Associates, LLC, No.
13-2742-CV, 2015 WL 525904 at *13 (2d Cir. Feb. 10, 2015).

11. | Given these precedents, the Court should approve the Plaintiffs request for
AFFIRMATIVE RELIEF and allow the Plaintiff thirty (30) days to make appropriate changes to

the operative complaint and refile as appropriate. |

I hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. Signed this
9 day of January 2020

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

VAT
| \P2e

 

CIVIL CASE #: 1:18-CV-08653-VEC 3

 
J L bdeneeoel ll J.

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 4 of 13

 

 

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-noticeqmailbox.org
U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)
D George Sweigert |
| CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

| JUDGE VALERIE E. CAPRONI
Vv.

| MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on the 9" day of January 2020.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street
New York, New York 10007-1312

“DS af__

D. GEORGE SWEIGERT

1-9. 20

 

CIVIL CASE #: 1:18-CV-08653-VEC 4

 
+.
T

Sean

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 5 of 13

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

 

D George Sweigert, Plaintiff
v.
Jason Goodman, Defendant

 

CIVIL CASE #: 1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

 

 

EXHIBITS

TO ACCOMPANY

PLAINTIFF’S LETTER MOTION FOR LEAVE OF COURT TO ADD COUNTS OF
MAIL AND WIRE FRAUD TO ECF DOC. Nos 132 & 133

 

I hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposts of oppression of the Defendant. Signed this

9 day of January 2020

CIVIL CASE #: 1:18-CV-08653-VEC 5

 

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

)G.2e
+ La
Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 6 of 13

 

EXHIBIT ONE

 

CIVIL CASE #: 1:18-CV-08653-VEC 6

 
 

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 7 of 13

\

 

| ee, Lee

oe ee

HANGING Out with Defango and Death-blow LETTER for Dopey Dave [links down below]
608 views » Jan 2, 2020 ya 38) lt A SHARE |= SAVE

 

1

I

t

: Marcus Conte | a]

T 6.97K subscribers ' SUBSCRIBED a
| :

|
i
bi

Internet URL: https://www.youtube. com/watch?v=M9rés15rrbUBt= =5585

 

|-LUV-SDNY Marcus Conte LETTER MOTION to IN’ ERVENE 118-cv-08653-VEC-SDA,

SWEIGERT v. GOODMAN hitps://drive.google.com ppentid= 1kSK... Live with Defango:
https://youtu.be/TllwhuaoZJg ?t=33m38s

 

 

 

+

CIVIL CASE #: 1:18-CV-08653-VEC 7
i, hie.

T

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 8 of 13

EXHIBIT TWO

CIVIL CASE #: 1:18-CV-08653-VEC 8

 
is
|

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 9 of 13

DAVG HAS PTSD? NOT Com TO SNARE
eS eet sa les Bee ta
Si Bea ae Cel)

SRR a
eee SRE he
a

DANGER
hes) ¢ 4

Pm eee CUTE OE 1s
LBC ee foe
Ra ose Bee eet Boe)
bai eld

Live Escape from #Larpkov 1/1/20 - Danger Zone
1,054 views « Streamed live on Jan 1, 2020

DANGER ZONE
3.58K subscribers

 

if 68

-» SHARE

JOIN SUBSCRIBE

=, SAVE

si 18

Internet URL: https://www.youtube.com/watch?v=TllwhuaoZJg

 

Its time for the Escape from LarpKov and we gotta

 

see how they are going to take it. We got a

special guest - Marcus conte and some updates with Densie!

 

CIVIL CASE #: 1:18-CV-08653-VEC 9

 

 
+ — he
Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 10 of 13

EXHIBIT THREE

CIVIL CASE #: 1:18-CV-08653-VEC 10

 
tn

ee T

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 11 of 13

\
i
i
I
\

VR 7

 

Marcus Conte V Defango “Letter Therapy and IRAN warfront” interview #SDNYORG - ll1usiveman

1,060 views + Streamed live 20 hours ago i 73 @l29) # SHARE =p SAVE

illusiveman tt
@ 20.5K subscribers SUBSCRIBED Oo

Today we have Marcus Conte with his own version of letter Therapy and for comments on the big
interview yesterday with Truth Convoy. Dave Acton was a targeted by these people and also made a
ton of videos about them. Conte has submitted an archive of ail of dave's videos on him to the

SHOW MORE

Internet URL: https://www.youtube.com/watch?v=8CdS5Qha P6w&t=4s

 

Today we have Marcus Conte with his own version) of letter Therapy and for comments on the big
interview yesterday with Truth Convoy. Dave Acton was a targeted by these people and also
made a ton of videos about them. Conte has submitted an archive of all of dave's videos on him to
the court in google drive form since he's been interjected into the suit. We will get his understand
of the current LARPWAR then move into the problems in IRAN. We have people putting up a
warfront on each side of the table.

 

 

 

CIVIL CASE #: 1:18-CV-08653-VEC Il

 
Le
Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 12 of 13

 

EXHIBIT FOUR

CIVIL CASE #: 1:18-CV-08653-VEC 12

 
 

i
\

Case 1:18-cv-08653-VEC-SDA Document 137 Filed 01/15/20 Page 13 of 13

Marcus Conte

199 Gelston Avenue, D1

Brooklyn, NY 11209

shorthappylife@qmail.com
Thursday, January 2, 2020

PRO SE DIVISION, ROOM 200 U.S. (Sent via USPS & email)

District Court Southern District of New York (Foley Square)

500 Pearl Street

New York, N.Y. 10007-1312 |

Aaron NYSDChambers@nysd.uscourts.gov CaproniNYSDChambers@nysd. uscourts.gqov

LETTER MOTION TO MAGISTRATE JUDGE STEWART D. AARON
CASE #: 1:18-cv-08653-VEC-SDA, SWEIGERT v. GOODMAN

|
SUBJECT: Request to file Motion to Intervene per F.R.C.P. Rule 24

|

|

MAY IT PLEASE THE COURT: |

|
A. My name is Marcus Conte, a YouTube reporter and pro se non-party to this lawsuit that
seeks the leave of the court to proceed with a formal motion to intervene with a complaint of
intervention. This is a request to become an intervenor-plaintiff against the plaintiff in this
lawsuit, by the Court’s leave. |
|
B. My claims of injuries against the Plaintiff and his business partner Thomas Schoenberger of
California (felony stalker) are nearly identical to those contained in the present Second
Amended Complaint (ECF DOC. 88). Plaintiff Sweigert and Schoenberger are 2 notorious
YouTube ‘stalkers.’ Harassment, Slander, Libel & defamation i is proven in their own words via
the following 126 unique evidence videos targeted at me specifically by name. Both parties

develop and publish on YouTube trauma based vifeo content to torment others & myself.

Plaintiff D. George Sweigert (103 unique defamation videos)
https://drive.google.com/drive/folders/1Qerp9-LGCrsqHKilvi4 TMTKF28cuwQF9

|
Thomas Schoenberger (26 unique defamation videos)
https://drive.google.com/open?id=1Y fsQULmA-ebCDe31--FJsk64LpEwZG22
Here are a few of the frivolous and defamatory statements made about me. “I am a: pedophile,
stalker, Satanist, white supremacist, predicate felon, gang leader, hoax bomber, conspirator to
commit fraud on a federal court, obstructer of justice, fake psychic, fake teeth, fake hair, fake
glasses, malicious prosecutor, slanderer, harasser, libeler, defamer, FBI snitch, CIA cutout,
deep state stooge." |
C. | certify under the penalties of perjury that this request is not intended to prolong these
proceedings and is true and sound.

Sincerely,
Marcus Conte
